      Case 2:20-cv-11249 Document 1 Filed 12/11/20 Page 1 of 8 Page ID #:1



 1 Brian J. Lawler SBN 221488
   PILOT LAW, P.C.
 2
   850 Beech Street, Suite 713
 3 San Diego, California 92101
   Telephone: (619) 255-2398
 4 Facsimile: (619) 231-4984
 5 blawler@pilotlawcorp.com
 6 Stephen Matcha SBN 249176
   MATCHA LAW
 7 13223 Black Mountain Road, #233
 8 San Diego, CA 92129-2699
   Telephone: (619) 565-3865
 9 steve@matchalaw.com
10 Attorneys for JOSEPH TARASZKA
11
12                       UNITED STATES DISTRICT COURT
13                      CENTRAL DISTRICT OF CALIFORNIA
14   JOSEPH TARASZKA, an individual,                 Case No.:
15                                Plaintiff,
                                                     COMPLAINT FOR DAMAGES
16
          v.                                         (1) VIOLATIONS OF 38 U.S.C.
17                                                   §4301 ET SEQ.;
18 SELECT REHABILITATION, LLC,                       (2) VIOLATIONS OF
   a California Limited Liability                    CALIFORNIA MILITARY &
19                                                   VETERANS CODE §394;
   Company,
20                                                   (3) VIOLATIONS OF
                                 Defendant.          CALIFORNIA LABOR CODE §§
21                                                   204, 1194.2;
22                                                   (4) VIOLATIONS OF
                                                     CALIFORNIA LABOR CODE §§
23                                                   201, ET SEQ.
24
25                                                   FILING FEE WAIVED PER 38
                                                     U.S.C. §4323(h)
26
27                                                   DEMAND FOR JURY TRIAL
28
                                               -1-
                                                                 COMPLAINT FOR DAMAGES
                                                                                Case No.:
       Case 2:20-cv-11249 Document 1 Filed 12/11/20 Page 2 of 8 Page ID #:2



 1
           Plaintiff JOSEPH TARASZKA hereby complains against Defendant SELECT
 2
     REHABILITATION, LLC, a California Limited Liability Company, as follows:
 3
                               PARTIES AND JURISDICTION
 4         1.     This Complaint is brought pursuant to the Uniformed Services
 5 Employment and Reemployment Rights Act of 1994, 38 U.S.C. §§ 4301 et seq.
 6 (“USERRA”), California Military & Veterans Code §§ 394-395 (“MVC”), and the
 7 California Labor Code. The jurisdiction of this court is founded on federal question
 8 jurisdiction, 28 U.S.C. §1331, as conferred by 38 U.S.C. §4323(b)(3).
 9         2.     As to Plaintiff’s claims under California law, jurisdiction is conferred to
10 this Court by 28 U.S.C. §1367(a).
           3.     Pursuant to 4323(h), “No fees or court costs may be charged or taxed
11
     against any person claiming rights under [USERRA].”
12
           4.     At all times herein mentioned, Plaintiff JOSEPH TARASZKA
13
     (“Plaintiff”) is a citizen of the United States and was a resident of the County of Los
14
     Angeles within the State of California. The underlying incident herein occurred in the
15
     City of Hawthorne, County of Los Angeles, State of California. Plaintiff was employed
16
     by Defendant SELECT REHABILITATION, LLC (“Select” or “Defendant”) and was
17
     a member of the United States Army Reserve (“USAR”).
18
           5.     At all times herein mentioned, Plaintiff was a qualified employee and
19
     member of the uniformed services for purposes of 38 U.S.C. §4303(3), (9), and (16).
20
           6.     Plaintiff is informed and believes that Defendant is authorized by the
21
     California Secretary of State to do business in California and has a principal place of
22
     business in the County of Los Angeles.
23
           7.     At all times relevant to the causes of action asserted herein, the Defendant
24
     has had continuing and systematic contacts with the State of California and is doing
25
     business in California, by among other things: maintaining its principal place of
26
     business in the state of California, advertising to consumers in the state of California,
27
     and recruiting California residents for employment inside the state.
28
                                                -2-
                                                                     COMPLAINT FOR DAMAGES
                                                                                    Case No.:
       Case 2:20-cv-11249 Document 1 Filed 12/11/20 Page 3 of 8 Page ID #:3



 1         8.     Whenever and wherever reference is made to individuals who are not
 2 named as a defendant in this action, but were employees/agents of defendant, or any of
 3 them herein, Plaintiff is informed and believes that such individuals at all times acted
 4 on behalf of defendant named in this action within the scope of their respective
 5 employments and agencies.
 6                                          VENUE
 7         9.     At all times material to this incident, Defendant was incorporated under
 8 the laws of California and is doing business in and throughout the Central District of
 9 California.
10         10.    Venue in this case is proper in the Central District of California by virtue
11 of 28 U.S.C. §1391(a)(1)(2) and/or (3), and 38 U.S.C. §4323(c)(2). As an incorporated
12 entity, Defendant is deemed to reside in any judicial district in which it is subject to
13 personal jurisdiction at the time the action is commenced. 28 U.S.C. §1391(c).
14 Therefore, Defendant is subject to personal jurisdiction in the Central District of
15 California for venue purposes, it is deemed to reside in the Central District of
16 California.
17                               FACTUAL BACKGROUND
18         11.    Plaintiff re-alleges and incorporates herein by reference each and every
19 allegation contained above, as though set forth at length herein and made a part hereof.
           12.    The Company extended an offer of full-time employment to Plaintiff, that
20
     he accepted, on or about June 25, 2018. He was offered the position of Occupational
21
     Therapy Assistant at a pay rate of $37.00 per hour and was to report to work at Windsor
22
     Gardens Convalescent Center located at 13922 Cerise Avenue, Hawthorne, California.
23
           13.    On June 26, 2018, he received an e-mail from the Company instructing
24 him to complete new hire paperwork and compliance training prior to his first day of
25 employment. The new hire paperwork, training, and other tasks included: online
26 application work, employment history, licensing, several modules of compliance
27 training, drug screening, and a tuberculosis test. Furthermore, in this e-mail, the
28
                                                -3-
                                                                     COMPLAINT FOR DAMAGES
                                                                                    Case No.:
       Case 2:20-cv-11249 Document 1 Filed 12/11/20 Page 4 of 8 Page ID #:4



 1 Company informed Plaintiff that he would be paid for his time in completing these
 2 tasks in his first paycheck.
 3         14.     Between June 26, 2018 and July 8, 2018, Plaintiff completed the majority
 4 of the new hire requirements, spending more than ten (10) hours to do so. During that
 5 time, Plaintiff received orders to active duty with the USAR and timely informed the
 6 Company of his military service obligations. When the Company learned of Plaintiff’s
 7 military service obligations, it informed Plaintiff that it was terminating his new hire
     processing.
 8
           15.     To date, the Company has not paid Plaintiff for his time completing the
 9
     Company's new hire paperwork and trainings, in violation of California's wage and
10
     final pay laws. Furthermore, the Company violated Plaintiff's rights under USERRA
11
     by stopping his onboarding process and not allowing him to report to work prior to his
12 deployment.
13                               FIRST CAUSE OF ACTION
14                           Violations of 38 U.S.C. §4301, et seq.
15         16.     Plaintiff re-alleges and incorporates herein by reference each and every
16 allegation contained above, as though set forth at length herein and made a part hereof.
17         17.     USERRA prohibits “discrimination against persons because of their
18 service in the uniformed services.” 38 U.S.C. §4301(a)(3).
           18.     Plaintiff’s protected status with the USAR was a substantial and
19
     motivating factor in Defendant’s denial of Plaintiff’s benefits of employment without
20
     good cause, including but not limited to, discharging him from employment with
21
     Defendant.
22
           19.     Section 4311 of USERRA protects persons who serve in the uniformed
23 services from acts of discrimination and reprisal; for example, a person who is “a
24 member of, performs, has performed…or has an obligation to perform service in a
25 uniformed service shall not be denied initial employment… any benefit of employment
26 by an employer on the basis of that membership…performance of service, or
27 obligation.” 38 U.S.C. §4311(a) (italics added).
28
                                               -4-
                                                                   COMPLAINT FOR DAMAGES
                                                                                  Case No.:
           Case 2:20-cv-11249 Document 1 Filed 12/11/20 Page 5 of 8 Page ID #:5



 1            20.   “An employer shall be considered to have engaged in actions
 2 prohibited…if the persons’ membership, service…or obligation for service in the
 3 uniformed services is a motivating factor in the employer’s action…” 38 U.S.C.
 4 §4311(c)(1).
 5            21.   Benefit is defined as:
 6
              The term ‘benefit’, ‘benefit of employment’, or ‘rights and benefits’ means
 7            the terms, conditions, or privileges of employment, including any
 8            advantage, profit, privilege, gain, status, account, or interest (including
              wages or salary for work performed) that accrues by reason of an
 9            employment contract or agreement or an employer policy, plan, or practice
10            and includes rights and benefits under a pension plan, a health plan, an
              employee stock ownership plan, insurance coverage and awards, bonuses,
11            severance pay, supplemental unemployment benefits, vacations, and the
12            opportunity to select work hours or location of employment.”
13
     38 U.S.C. §4303(2).
14
              22.   Defendant knowingly and willfully violated USERRA by, among other
15
     ways, discriminating against Plaintiff, and discharging him from employment because
16 of his military service obligations.
17        23. As a direct and proximate result of the conduct of Defendant as set forth
18 in this count, Plaintiff has suffered injuries and damages including and not limited to,
19 loss of past earnings and benefits, and loss of future earnings and benefits, all to his
20 damage in an amount to be proven at trial.
21            24.   Plaintiff alleges such violations of USERRA were willful and requests

22
     liquidated damages in an amount equal to the amount of his lost wages and other
     benefits pursuant to 38 U.S.C. §4323(d)(1)(C).
23
              25.   Pursuant to 38 U.S.C. §4323(h), Plaintiff further requests an award of
24
     reasonable attorney’s fees, expert witness fees, and other litigation expenses.
25
     ///
26
     ///
27 ///
28
                                                 -5-
                                                                      COMPLAINT FOR DAMAGES
                                                                                     Case No.:
       Case 2:20-cv-11249 Document 1 Filed 12/11/20 Page 6 of 8 Page ID #:6



 1
                               SECOND CAUSE OF ACTION
 2
                  Violations of California Military & Veterans Code §394
 3         26.    Plaintiff re-alleges and incorporates herein by reference each and every
 4 allegation contained above, as though set forth at length herein and made a part hereof.
 5         27.    California Military & Veterans Code §394 provides that no person shall
 6 discriminate against any member of the military or naval forces of the United States
 7 because of that membership. Section 394 also provides that no employer or person shall
 8 discharge any person from employment because of the performance of any ordered
 9 military duty, or prejudice or harm him in any manner in his employment, position, or
     status by reason of performance of military service or duty.
10
           28.    A motivating factor in Plaintiff’s termination of employment from the
11
     Company was his military service obligations, in violation of §394.
12
           29.    Defendant terminated Plaintiff because of his membership in the USAR.
13
           30.    As a direct and proximate result of the conduct of Defendant as set forth
14 in this count, Plaintiff has suffered injuries and damages including but not limited to,
15 loss of past and future earnings, loss of past and future benefits, all to his damage in an
16 amount to be proven at trial.
17         31.    Pursuant to MVC §394(g), Plaintiff requests an award of attorneys’ fees
18 against defendant, and each of them.
19                                THIRD CAUSE OF ACTION
20                   Violations of California Labor Code §§ 204, 1194.2
21         32.    Plaintiff re-alleges and incorporates herein by reference each and every
22 allegation contained above, as though set forth at length herein and made a part hereof.
           33.    Defendants failed to pay Plaintiff earned wages, as required by the Labor
23
     Code and applicable Wage Order. As a result, Plaintiff was not paid at least minimum
24
     wage for all hours worked.
25
           34.    Pursuant to Labor Code §1194.2(a), Plaintiff is entitled to liquidated
26
     damages in the amount of unpaid minimum wages, plus interest.
27
28
                                                -6-
                                                                     COMPLAINT FOR DAMAGES
                                                                                    Case No.:
       Case 2:20-cv-11249 Document 1 Filed 12/11/20 Page 7 of 8 Page ID #:7



 1         35.   Plaintiff has been deprived of rightfully earned wages as a direct and
 2 proximate result of Defendants’ failure to pay said compensation. Plaintiff is entitled
 3 to recover such amounts, plus interest thereon, attorney’s fees and costs.
 4                             FOURTH CAUSE OF ACTION
 5                   Violations of California Labor Code §§ 201, et seq.
 6         36.   Plaintiff re-alleges and incorporates herein by reference each and every
 7 allegation contained above, as though set forth at length herein and made a part hereof.
 8         37.   Defendants withheld and failed to pay Plaintiff twice per month on
 9 specified days, as required by California Labor Code §204(a).
           38.   Defendants willfully failed to pay Plaintiff accrued wages due to him
10
     promptly upon separation, as required by California Labor Code §201, et seq.
11
           39.   For failing to promptly pay Plaintiff all wages due upon separation,
12
     Defendants are further liable for statutory penalties pursuant to Labor Code §203.
13
                                   PRAYER FOR RELIEF
14         WHEREFORE, based on the foregoing, Plaintiff prays for relief against
15 Defendant as follows:
16         1.    Declare that the acts and practices complained of herein are unlawful and
17 are in violation of USERRA, 38 U.S.C. §4301, et seq., MVC §394, and LC §§ 201, et
18 seq., and 1194.2;
19         2.    Require that Defendant fully comply with the provisions of USERRA and
20 MVC by providing Plaintiff all employment benefits denied to him as a result of the
     unlawful acts and practices under USERRA and MVC described herein;
21
           3.    Fees and expenses, including attorneys’ fees and costs pursuant to 38
22
     U.S.C. §4323(h), MVC §394(g), and Labor Code §§ 218.5 and 1194;
23
           4.    Award Plaintiff prejudgment interest on the amount of lost wages or
24
     employment benefits found due;
25         5.    Order that Defendant pays compensatory and/or liquidated damages in an
26 amount equal to the amount of lost compensation and other benefits suffered by reason
27 of Defendant’s willful violations of USERRA;
28         6.    For unpaid wages, in an amount according to proof;
                                               -7-
                                                                   COMPLAINT FOR DAMAGES
                                                                                  Case No.:
       Case 2:20-cv-11249 Document 1 Filed 12/11/20 Page 8 of 8 Page ID #:8



 1
           7.     For liquidated damages for unpaid minimum wages pursuant to Labor
 2
     Code §1194.2, in an amount according to proof;
 3
           8.     For waiting time penalties pursuant to Labor Code §203, in an amount
 4
     according to proof;
 5
           9.     Grant an award for costs of suit incurred; and,
 6         10.    Grant such other and further relief as may be just, and proper and which
 7 Plaintiff may be entitled to under all applicable laws.
 8
 9                                                  Respectfully Submitted,
10 Dated: December 11, 2020                              PILOT LAW, P.C.
                                                    MATCHA LAW
11
12                                                  By: /s/ Brian J. Lawler_____
13                                                  BRIAN J. LAWLER
                                                    STEPHEN MATCHA
14                                                  Attorneys for Plaintiff
15
16
17
                                 DEMAND FOR JURY TRIAL
18
           Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby
19
     demands a trial by jury of all issues triable as of right by a jury in the above action.
20
21                                                  Respectfully Submitted,
22 Dated: December 11, 2020                                PILOT LAW, P.C.
23                                                  MATCHA LAW
24
25                                                  By: /s/ Brian J. Lawler_____
                                                    BRIAN J. LAWLER
26                                                  STEPHEN MATCHA
27                                                  Attorneys for Plaintiff
28
                                                 -8-
                                                                       COMPLAINT FOR DAMAGES
                                                                                      Case No.:
